Name: 98/697/EC: Commission Decision of 25 November 1998 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (notified under document number C(1998) 3443) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy
 Date Published: 1998-12-08

 Avis juridique important|31998D069798/697/EC: Commission Decision of 25 November 1998 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (notified under document number C(1998) 3443) (Text with EEA relevance) Official Journal L 332 , 08/12/1998 P. 0019 - 0019COMMISSION DECISION of 25 November 1998 extending the prohibition on the use of the comprehensive guarantee for certain external Community transit operations introduced by Decision 96/743/EC (notified under document number C(1998) 3443) (Text with EEA relevance) (98/697/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1677/98 (4), and in particular Article 362 thereof,Whereas under Article 362(1) of Regulation (EEC) No 2454/93, use of the comprehensive guarantee may be temporarily prohibited, at the request of one or more Member States, for goods presenting an increased risk of fraud;Whereas the Commission has to determine at least once a year whether there are grounds for maintaining the measures adopted under Article 362(1) of Regulation (EEC) No 2454/93;Whereas under Commission Decision 96/743/EC of 9 December 1996 on the adoption of specific measures to temporarily prohibit the use of the comprehensive guarantee for certain external Community transit operations (5), as amended by Decision 97/583/EC (6) and extended by Decision 98/7/EC (7), the Commission decided temporarily to prohibit the use of the comprehensive guarantee in such operations in respect of cigarettes of HS subheading 2402 20 and certain goods listed in the Annex to the Decision, which present an increased risk of fraud;Whereas the protection of the financial interests at risk in those operations makes it necessary to maintain the same measures for a further period of 12 months, for Common transit as for Community transit, in order to ensure maximum effectiveness;Whereas the measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee,HAS DECIDED AS FOLLOWS:Article 1 The measures adopted by Decision 96/743/EC shall be extended for a further period of 12 months.Article 2 This Decision shall apply from 1 January 1999.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 November 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 302, 19. 10. 1992, p. 1.(2) OJ L 17, 21. 1. 1997, p. 1.(3) OJ L 253, 11. 10. 1993, p. 1.(4) OJ L 212, 30. 7. 1998, p. 18.(5) OJ L 338, 28. 12. 1996, p. 105.(6) OJ L 237, 28. 8. 1997, p. 41.(7) OJ L 2, 6. 1. 1998, p. 11.